                      UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA

RONNIE LEE SANDERS                                 )
                                                   )
                  Plaintiff,                       )
                                                   )
            v.                                     )                      Case No. 1:19CV410
                                                   )
SMITH DEBNAM NARRON DRAKE                          )
SAINTSING & MYERS, LLP                             )
             Defendants.                           )

                               NOTICE TO PLAINTIFF OF FAILURE
                               TO MAKE SERVICE WITHIN 90 DAYS

     The docket in this action does not reflect that service has been obtained upon defendant

Smith Debnam Narron Drake Saintsing & Myers, LLP. Federal Rule of Civil Procedure 4(m)

provides that if a defendant is not served within 90 days of the filing of the complaint, the court

on motion or its own after notice to the plaintiff must dismiss the action without prejudice or

order that service be made within a specified time. You are hereby notified that you have 14

days to respond to this notice. At the end of the period, the record will be forwarded to the

district judge to whom the action is assigned for further action. Failure to respond to this notice

within the time allotted may result in dismissal of the action without prejudice as to defendants.



                                                   JOHN S. BRUBAKER, CLERK

                                                   By: /s/ Kim Garrett
                                                           Deputy Clerk

Date: October 10, 2019




        Case 1:19-cv-00410-UA-JEP Document 2 Filed 10/10/19 Page 1 of 1
